Citation Nr: 0834207	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-00 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
operative residuals, extramedullary plasmacytoma with 
deviation of the nasal septum and recurrence in the left hip 
and ribs, for the period of March 20, 2003 to January 11, 
2004.

2.  Entitlement to a rating in excess of 10 percent for post 
operative residuals, extramedullary plasmacytoma with 
deviation of the nasal septum and recurrence in the left hip 
and ribs, for the period beginning January 26, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1961 to May 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO), which awarded a temporary 
100 percent rating for post-operative residuals of 
extramedullary plasmacytoma with deviation of the nasal 
septum and recurrence in the left hip and ribs, through March 
19, 2003.  The 10 percent rating was returned effective March 
20, 2003.

By way of a May 2004 decision, the RO awarded a temporary 
total rating from January 12, 2994 to January 25, 2005, with 
a 10 percent rating in effect thereafter.  

The veteran currently seeks a rating in excess of the 
permanent 10 percent evaluation, for any period of time that 
a temporary total (100 percent) rating was not in effect for 
post operative residuals of his plasmacytoma disorder- since 
his January 2002 claim for increase.  In short, this amounts 
to a claim for a rating in excess of 10 percent for each, the 
period between March 20, 2003 and January 11, 2004, and the 
period beginning January 26, 2005.  Accordingly, the issues 
on the title page have been amended to reflect the specific 
periods in question.

As a matter of background, service connection for post 
operative residuals of extramedullary plasmacytoma, right 
nasal septum, was initially granted in a July 1965 rating 
decision.  A temporary 100 percent rating for convalescence 
from surgery was assigned from the day after separation from 
service.  Subsequently, by rating action in August 1966, a 10 
percent rating was assigned effective from November 1966.  As 
this rating has been in effect for more than 20 years it is 
protected and may not be reduced except upon a showing that 
such rating was based on fraud.  See 38 C.F.R. § 3.951(b) 
(2007).  

The description of the veteran's service-connected disability 
has been amended over the years, reflecting the areas most 
impacted.  It is currently characterized as post operative 
residuals, extramedullary plasmacytoma with deviation of the 
nasal septum and recurrence in the left hip and ribs.  In 
addition, over the years the veteran's disability has been 
actively treated with chemotherapy and radiation.  During 
such periods of active treatment, temporary 100 percent 
ratings were assigned for convalescence.  (See RO rating 
actions in June 1991, May 2000, May 2002, and May 2004).  
Pursuant to a sunset provision in the current rating 
criteria, the 100 percent rating reverts back to a 10 percent 
rating after completion of the active treatment and the 
convalescence period (currently one year after cessation of 
treatment).  

The instant matter arises from the veteran's claim for an 
increased rating (above 10 percent), received on January 18, 
2002.  By way of the May 2002 RO decision on appeal, the RO 
granted the veteran a temporary 100 percent rating from the 
date of claim to March 19, 2003.  The permanent 10 percent 
rating was returned, effective from March 20, 2003.  The 
veteran appealed.  During the course of this appeal, the RO 
(in May 2004) awarded another temporary 100 percent rating, 
effective January 12, 2004.  While this temporary 100 percent 
rating was scheduled to revert to a 10 percent rating on 
January 26, 2005, there is no documentation in the record as 
to whether such reversion took place.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a rating in excess of the permanent 10 
percent evaluation, for any period of time that a temporary 
total rating was not in effect for post operative residuals 
of his plasmacytoma disorder- since his January 2002 claim 
for increase.  In short, this amounts to a claim for a rating 
in excess of 10 percent for the periods of March 20, 2003 to 
January 11, 2004; and the period beginning January 26, 2005.

As noted, this case was previously before the Board and was 
remanded in May 2007.  In that remand, the Board requested 
additional evidence be obtained and associated with the 
veteran's claims file.  Specifically, the RO was directed to 
acquire and associate with the record, all pertinent 
outstanding treatment records (VA and private), to include 
the results of the veteran's latest radiation treatment (if 
any) and results from a follow-up VA examination scheduled to 
be held in November 2004 (incorrectly cited as January 2005 
in the prior Board remand).  In addition, the RO was directed 
to associate with the claims file- any rating sheets, and 
supplemental statements of the case, etc. since the May 2004 
rating decision and onward.  Unfortunately, review of the 
file reveals that all the requested action has not been 
accomplished.  

In this regard, the claims file still does not contain the 
results of the follow-up VA examination scheduled to be held 
in November 2004 (or in the alternative, some indication from 
the RO that this examination was not accomplished).  In 
addition, there are still outstanding medical records.  At 
the most recent VA examination held in May 2008, it was noted 
that the veteran received medical treatment in 2005 and 2006 
(including for possible recurrence of the plasmacytoma 
disorder) at a private medical facility.  It was noted that 
the veteran reported having had X-rays of his back and ribs 
performed in May 2006.  These records have not been 
associated with the claims file.  See 38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(1); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, there is no rating sheet (and related supplemental 
statement of the case) subsequent to the May 2004 rating 
sheet; to document the reversion of the 10 percent rating 
effective on January 26, 2005, if this occurred.  In short, 
additional evidence remains outstanding pertinent to the 
veteran's claim.  Thus, it cannot be said that that RO 
developed and readjudicated the matter as requested by the 
Board in the May 2007 Remand.  The actions requested on the 
prior remand are necessary to properly address the 
appellant's claim.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and court 
precedent (including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding VA policies and procedures with 
regard to assignment of effective dates 
and evaluations; and Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) regarding 
notice of evaluation criteria) are fully 
complied with and satisfied.  

2.  The RO should associate with the 
record all pertinent outstanding records 
(including correspondence, RO rating 
sheets, and supplemental statements of 
the case, etc.) involved in the veteran's 
case since May 2004.   

3.  The RO should obtain any outstanding 
pertinent medical evidence.  Any 
pertinent VA or private treatment records 
subsequent to January 2004 should be 
obtained and incorporated in the claims 
folder.  This should include a copy of 
the VA examination performed in November 
2004.  Specific inquires should also be 
made of the Hillman Cancer Center in 
Pittsburgh, Pennsylvania, along with 
physicians F.V., M. D. and R.S., M. D.  

The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  All requests for records 
and their responses should be associated 
with the claims folder.

4.  The rating sheet(s) and related 
supplemental statement of the case, if 
any, to document the reversion of the 10 
percent rating effective on January 26, 
2005 should be inserted in the file.  

5.  After obtaining any additional 
treatment records as indicated 
development, the file should be returned 
to the VA examiner who conducted the May 
2008 examination for additional comment.  
The examiner is asked to review the 
additional evidence and if possible 
confirm whether the cyber-knife treatment 
to the left hip in 2005 constituted a 
recurrence of the plasmacytoma; and to 
provide additional comment on any May 
2006 x-rays of the ribs and back (as 
referred to in the 2008 examination 
report), if provided.

6.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending increased rating 
claim for the specific periods 
identified.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

